Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The claimed limitation is not supported in the original disclosure. Applicant discussed known systems in the art in the “Background of the invention and prior art” by stating “Such bending and flexing can cause wear and tear on the fish pen and in severe conditions, the waves can pass over the buoyancy ring and press it down, so the fish inside the fish pen can escape.” However, applicant did not discuss this or 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: suspension means in claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9-13,22,29-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Kaarstad et al. (US 5845602 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 1336356 A).
 	For claim 9, Kaarstad et al. disclose a semi-submersible fish-farming system, which can be located in at least two different semi-submerged positions (as shown in the figures), a first position and a second position, by ballasting and de-ballasting (with the weights 34 and the control unit pumping air), the semi-submersible fish-farming system comprising: 
a floating collar (1) comprising a ring-shaped or polygonal lower buoyancy member (3 or 4), 
a ring- shaped or polygonal closed buoyancy upper member (8; col. 5, lines 7-9, stated that there are air inside rail 8 which indicate that rail 8 is hollow and would allow the rail to float; in addition, upper member 8 is considered buoyancy in that it does float on the water even with the assistant of the air source or the float 21, similar to that of applicant’s invention which requires air source or the like; also, the claimed limitation does not indicate in what way is the upper member considered buoyancy, for example, hollow tubing with filled with air or buoyant material like foam, etc. all that is claimed is an “upper buoyancy member”; also, “closed” can be interpreted as in a closed loop or circular formation) that provides buoyancy when the ring-shaped or polygonal closed upper buoyancy member is submerged (as stated in the above, the rail 8 is hollow and there is an air source injected therein, thus, implied that the rail is buoyant), and 
a plurality of pillars (7) connecting the ring shaped or polygonal closed upper and lower buoyancy members; 

wherein the semi-submersible fish-farming system is movable between: a first position of the at least two different semi-submerged positions, where the ring-shaped or polygonal closed lower buoyant member buoyancy member is floating on a water surface so that the net roof is above the water surface and where the pillars and the ring-shaped or polygonal closed upper buoyancy member are located above the water surface (fig. 1, note that although the net cage is not shown in fig. 1, it is similar to fig. 8 so that the net roof 31 would be above the water surface); and 
a second position the at least two different semi-submerged positions, where the ring-shaped or polygonal closed lower buoyancy member and all of the pillars are submerged below the water surface until the water surface is at an upper part of the pillars or until the ring-shaped or polygonal closed upper buoyancy member is floating on the water surface (fig. 8 or fig. 12).  
In the event that applicant disagreed with the closed upper member being buoyancy, Johnson teaches a semi-submersible fish farming system comprising a ring-shaped or polygonal closed upper buoyancy member (1,15; page 1, lines 53-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper member of the floating collar of Kaarstad et al. be buoyant and closed as taught by Johnson in order to further provide buoyancy to the fish farming system if desired. 
For claim 10, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, 
For claim 11, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the semi-submersible fish-farming system is adapted to be moved to the first position by moving water out of the lower buoyancy member to bring the ring-shaped or polygonal closed lower buoyancy member to the water surface (functional recitation of “adapted to” to which the system of Kaarstad et al. can and does performed the intended function, especially with control means 9a,9b).
For claim 12, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the ring-shaped or polygonal closed upper buoyancy member is fully or partly filled with air or foam (col. 5, lines 1-2).  
For claim 13, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the net cage is attached to an inner perimeter of the ring-shaped or polygonal closed lower buoyancy member (see fig. 8).  

	For claim 29, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein, in order to place the semi-submersible fish-farming system in an operational submerged position, water is pumped into an interior of the ring-shaped or polygonal closed lower buoyancy member until the ring-shaped or polygonal closed upper buoyancy member is floating on the water surface (by using the water control means 9a as stated in various excerpts such as col. 2, lines 63-67; also, any position in the system can be considered as operational position depending on what one defines as operational because it could be any time the user uses the system of Kaarstad et al. or can be at all time because the system constantly contain the fish therein, even if no fish containment, maintenance of the system is also considered operational, simply said “system is in operating mode”).
	For claim 30, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein the ring- shaped or polygonal closed upper buoyancy member is filled with at least one of air and a foam material (upper member 8 is filled with air).  

	For claim 32, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein, in an operational submerged position of the semi-submersible fish-farming system: the ring-shaped or polygonal closed lower buoyancy member and at least part of the plurality of pillars are submerged; and the ring-shaped or polygonal closed upper buoyancy member is at the water surface (fig. 12 shows the upper member 8 being at the water surface and lower member 3,4 and pillars 7 being submerged; also, any position in the system can be considered as operational position 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Zemach (US 6481378 B1). 
For claim 14, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, and further teach wherein the semi-submersible fish-farming system comprises at least one tube (any one of 14,15,16), at least one of tube hoses (any one of 14,15,16 not considered for the at least one tube) and electrical cables (implied based on col. 3, line 26, “by electricity”, thus, have to have electrical cables or wiring) are passed into the net cage (fig. 1).
However, Kaarstad et al., or in the alternative Kaarstad et al. as modified by Johnson, are silent about how the tubes, tube hoses, and electric cables are extended from the ring-shaped or polygonal closed upper buoyancy member through at least one column and the ring-shaped or polygonal closed lower buoyancy member, through which at least one of tube hoses and electrical cables are passed into the net cage.  
Zemach teaches a semi-submersible fish-farming system comprising at least one column (fig. 5, the column storing the cable) where a cable is stored so as to be organized so that the cable does not hang everywhere for safety and aesthetic reasons. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one tube of Kaarstad or in the . 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Whiffin (US 4744331 A).
 	For claim 15, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein the semi-submersible fish-farming system is provided with one or more underwater air-filled domes to supply air to the fish.  
	Whiffin teaches a semi-submersible fish-farming system being provided with one or more underwater air-filled domes (12) to supply air to the fish. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include one or more underwater air-filled domes as taught by Whiffin in the semi-submersible fish-farming system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson in order to provide air for the fish (col. 5, lines 25-34 of Whiffin).
	For claim 16, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, and would result in wherein the one or more underwater air-filled 
 	For claim 17, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, and would result in wherein the one or more underwater air-filled domes (as taught by Whiffin) are arranged in an annulus (9 of Whiffin) inside a cross-section of the net cage (as combined or implemented in the system of Kaarstad) for adapting to a natural behavior of caged fish.  
	For claim 18, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, and would result in wherein the one or more unederwater air-filled domes (as taught by Whiffin) further comprise supply lines (ref. 26 of Whiffin) for air.  
	For claim 19, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, but is silent about wherein the one or more underwater air-filled domes further comprise lights and feeding stations to attract the fish to the one or more underwater air-filled domes. In addition to the above, Whiffin teaches wherein the one or more underwater air-filled domes further comprise lights and feeding stations (col. 6, lines 21-25, col. 7, lines 44-64, col. 8, lines 30-35, col. 9, line 68) to attract the fish to the one or more underwater air-filled domes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include lights and feeding stations as further taught by Whiffin in the air-filled domes of Kaarstad . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin as applied to claims 9,15 above, and further in view of Ytterland et al. (US 20060096548 A1).
 	For claim 20, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, but are silent about wherein the semi-submersible fish-farming system comprises other sensors and cameras installed in or close to the one or more underwater air-filled domes to monitor behavior of the fish.  
	In addition to the above, Whiffin teaches a camera (18) installed in or close to the air-filled domes to monitor the behavior of the fish.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include cameras as taught by Whiffin in or close to the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to monitor the fish. 
	Ytterland et al. teach a semi-submersible fish-farming system comprising other sensors and cameras installed in or close to the air-filled domes to monitor the behavior of the fish (para. 0058, 0061).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sensors as taught by Ytterland et al. installed in or close to the air-filled domes of Kaarstad et al. as .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Mukadam et al. (US 5299530 A).
 	For claim 23, Kaarsted et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein: the net cage is positioned around an upper circumference of a fish repellent closing net and is provided with a top ring; the ring-shaped or polygonal closed lower buoyancy member on sides or bottom thereof is provided with suspension means; and wherein 44822-1439-3457v.1 47055-14the top ring is attached to the suspension means and a load from the net cage transferred to the suspension means.  
	Mukadam et al. teach a semi-submersible fish-farming system comprising a net cage (14) around an upper circumference of the fish repellant closing net is provided with a top ring (48 or 50); a lower buoyancy member (fig. 19, not number but same as member 22) on its sides or bottom is provided with suspension means (54); and4 4822-1439-3457v.1 47055-14the top ring and suspension means have complementary designs (as shown in fig. 19, the attachments points between the top ring and the suspension means) that allow the top ring to be attached to the suspension means and the load from the net cage to be transferred to the suspension means.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a top ring and suspension means as taught by Mukadam et al. in the net cage of . 
Claims 25,27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson (as above).
 	For claim 25, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein the second position is a depth at least 5 meters below the water surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second position is a depth at least 5 meters below the water surface in the system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson, depending on the user’s preference to have the system at certain desired depth or not based on condition of the water (such as if the waves are too turbulent or calm or the like) and the fish therein.
 	For claim 27, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein waves on the water surface cannot pass over the ring-shaped or polygonal closed upper buoyancy member and press it down such that fish can escape the semi-submersible fish-farming system.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson be designed wherein waves on the water surface cannot pass over the ring-shaped or polygonal closed upper buoyancy member and press it down such that fish can escape .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Johnson (as above).
 	For claim 26, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but is silent about wherein the ring- shaped or polygonal closed upper buoyancy member and the ring-shaped or polygonal closed lower buoyancy member are made of a stiff material that does not flex or bend when exposed to dynamic wave or current loads.
 	In addition to the above, Johnson further teaches the semi-submersible fish-farming system comprising the ring- shaped or polygonal closed upper buoyancy member (1) and the ring-shaped or polygonal closed lower buoyancy member (2) are made of a stiff material (page 1, lines 53-75, member 1 is made out of metal and member 2 is similar to member 1, thus, also made out of metal) that does not flex or bend when exposed to dynamic wave or current loads.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ring- shaped or polygonal closed upper buoyancy member and the ring-shaped or polygonal closed lower buoyancy member of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson be made of a stiff material such as . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Vasile (US 4930444 A).
 	For claim 28, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but is silent about wherein the ring-shaped or polygonal closed lower buoyancy member is a continuous closed pontoon.  
 	Vasile teaches a semi-submersible fish-farming system comprising a buoyancy member is that is a pontoon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a pontoon configuration as taught by Vasile for the ring-shaped or polygonal closed lower buoyancy member of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson, in order to provide for better surface buoyancy in the event the user wishes to float the system for a longer period of time on the water surface. 
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Kaarstad emphasizes that" ... it is necessary to empty air from the jumping fence 7 and the hand rail 8 ... through perforations 42 [in the hand rail 8]."2 Thus, in the embodiment shown in FIGS. 13-14, neither the jumping fence 7 nor the hand rail 8 can be buoyant due to the presence of the perforations 42 that are used to empty air therefrom; each of the jumping fence 7 and the hand rail 8 is no more buoyant than a sieve by virtue of the holes formed therein. It is merely by
submerging the hand rail 8 that water enters into the hand rail 8; this is how air is emptied from the hand rail 8. No valves or other mechanisms for emptying air from the hand rail 8 are disclosed in Kaarstad.

	Col. 5, lines 7-9, stated that there are air inside fence 7 and rail 8 because “In order to submerge the float collar 2, it is necessary to empty air from the jumping fence 7 and the hand rail 8” (emphasis on the underlined), which clearly indicate that the fence 7 and rail 8 are floating or buoyant and in order to submerge them, the air has to be empty through the perforations. In another word, fence 7 and rail 8 have air in them so as to be buoyant, and if the user wishes to submerge the apparatus, air has to be let out of fence 7 and rail 8 by perforations 42. Otherwise, the apparatus will NOT submerge and will still be floating due to the air inside fence 7 and rail 8. Thus, fence 7 and rail 8 are buoyant upper members (noting that the examiner is only considering ref. 8 as the upper buoyancy member). 
	In addition, even with perforations 42, the perforations 42 are small so that it would not sink the collar because that would defeat the whole purpose of a floating collar if the collar sinks. It is doubtful that these perforations are large because water will enter the hollow member 8 and sink the whole system due to the added weight. That is why Kaarstad calls these “perforations” because they are small holes. 
In addition, assuming, arguendo, that the upper member 8 does not have air, it is still considered buoyancy in that it does float on the water because it is assisted by the air source or the float 21, which is similar to that of applicant’s invention which requires air source or the like. The claimed limitation only calls for an “upper buoyancy member”, so as long as the upper member is floating on water, alone or assisted by an air source, it is still considered to be an upper buoyancy member. 

Lastly, in rejecting the claims, the examiner has made a 102/103 with Kaarstad et al. in view of Johnson, in the event that applicant still does not believe that rail 8 in Kaarstad et al. is buoyant and closed. Johnson teaches a semi-submersible fish farming system comprising a ring-shaped or polygonal closed upper buoyancy member (1,15; page 1, lines 53-65). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper member of the floating collar of Kaarstad et al. be buoyant and closed as taught by Johnson in order to further provide buoyancy to the fish farming system if desired.  Applicant has not really argued against Johnson because applicant is fixated on trying to prove that member 8 of Kaarstad is not buoyant. All that is really argued for Johnson is that he fails to disclose at least a net roof closing off a top of the net cage as required by claim 9. However, it is clear from the rejection that Johnson was not relied on for a net roof. Thus, applicant’s argument against Johnson not teaching a net roof is irrelevant. No discussion or argument by applicant about Johnson teaching an upper member 1 that is closed and buoyant. 
In FIG. 12 of Kaarstad, an embodiment is shown that includes a jumping fence 7 that is not perforated. The jumping fence 7 of FIG. 12 is stated to be able to" ... function as a float for the whole float collar 2." Kaarstad further states that, when a cold period has passed, the float collar can be raised from the water and normal operation can continue. 3 The hand rail 8 of the embodiment shown and described relative to FIG. 12 is illustrated at or above the water surface and is in no way described as being buoyant. Indeed, nowhere in Kaarstad is the hand rail 8 indicated to be buoyant. Moreover, in Kaarstad, when the rearing unit is submerged as, for example, in FIG. 8, the floats 21, and not the hand rail 8, are described as providing necessary buoyancy.

	Applicant’s argument here appears to be a repeat of the above, thus, please see the examiner’s response above. Note that in this argument, applicant is stating that Kaarstad teaches jumping fence 7 being buoyant even with the perforation. However, in the above argument, applicant seemed to be stating that “through perforations 42 [in the hand rail 8]."2 Thus, in the embodiment shown in FIGS. 13-14, neither the jumping fence 7 nor the hand rail 8 can be buoyant due to the presence of the perforations 42 that are used to empty air therefrom”. Thus, it appears that applicant is contradicting himself. One of ordinary skill in the art reviewing Kaarstad would conclude that the jumping fence 7 and the hand rail 8 are both buoyant and function as buoyant members together with the rest of the parts to allow the system to float and submerged as desired by the user, especially when the fence 7 and rail 8 are hollow and filled with air. 
	Again, the examiner also made the rejection with Johnson in the event applicant disagreed with upper member 8 of Kaarstad, which applicant failed to address. 
Claim 9 as pending requires a floating collar that comprises, inter alia, two ring-shaped or polygonal closed buoyancy members. In the context of the application as a whole, the terms floating collar and closed buoyancy member should be interpreted to mean that the collar can float and that the closed buoyancy members are closed in structure and can provide buoyancy. The term floating means that the collar can float. Moreover, claim 9 explicitly requires that the ring-shaped or polygonal closed upper buoyancy member that provides buoyancy when the ring-shaped or polygonal closed upper buoyancy member is submerged. Applicant respectfully submits that the hand rail 8 of Kaarstad can in no way meet the feature of claim 9 of a ring-shaped or polygonal closed upper buoyancy by virtue of the fact that when the hand rail 8 is submerged, water must enter into the hand rail 8 via the perforations 42 such that the nonbuoyant hand rail 8 does not contribute buoyancy to the rearing unit 1 of Kaarstad.

	In the context of the application as a whole, Kaarstad does teach a floating collar (1) and closed buoyancy members (upper member 8 and lower member 3,4). In addition, the “closed” terminology in applicant’s specification does not clearly indicate that it means no hole or perforation. The examiner did a text search of applicant’s specification and only found two excerpts that pertains to the usage of “closed” within the context of the argument and claim. For example, on page 8, applicant stated “lower buoyancy member 7 is a continuous, closed pontoon encircling the center of the fish pen”, while this excerpt pertains to the lower member, it appears to be that “closed” means a loop-like or circular object encircling another object. Because the shape of the lower member 7 and upper member 9 are the same, e.g. circular, “closed” would also be applied to the upper member 9. In another example, on page 9, applicant stated “The interior of the upper buoyancy member (9) can be closed and filled with air or a foam material that provides buoyancy when the fish pen (1) is submerged”, which does not really defined “closed” as to mean no holes as appeared to be arguing. First, the excerpt stated “can be closed” so it is selective, which means the is some sort of a mechanism such as a valve to selectively open or close the inlet to the member 9 and the has to be some sort of hole to let air out. Second, one can read the sentence as similar to page 8 description of the pontoon as “closed” to mean a loop-like or circular object encircling another object. Thus, even based on applicant’s specification, Kaarstad et al. still teach the claimed limitation. In addition, again, the examiner also made the rejection with Johnson in the event applicant disagreed with upper member 8 of Kaarstad, which applicant failed to address.
With respect to the rejection of claim 9 as obvious over Johnson, Applicant respectfully submits that Johnson fails to disclose at least a net roof closing off a top of the net cage as required by claim 9. Withdrawal of the rejection of claim 9 as obvious over Johnson is therefore respectfully requested.

The rejection is clear in that it is not based solely on Johnson. The rejection is a 102/103 as stated above. The main reference is Kaarstad et al. and they teach the claimed limitation under a 102 rejection. However, Johnson was relied on for in the event applicant continue to believe that rail 8 is not buoyant to show that having an upper member in a floating unit to be buoyant is nothing new in the art. 
In addition, Johnson was NOT relied on for a net roof closing off a top of a net cage. Instead, Johnson was relied for a teaching of semi-submersible fish farming system comprising a ring-shaped or polygonal closed upper buoyancy member (1,15; page 1, lines 53-65). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper member of the floating collar of Kaarstad et al. be buoyant and closed as taught by Johnson in order to further provide buoyancy to the fish farming system if desired. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Son T Nguyen/Primary Examiner, Art Unit 3643